UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-07395 AVATAR HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 23-1739078 (State or other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 201 Alhambra Circle, Coral Gables, Florida (Address of Principal Executive Offices) (Zip Code) (305) 442-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: o Accelerated filer: þ Non-accelerated filer: o Smaller reporting company: o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R 12,699,897 shares of Avatar's common stock ($1.00 par value) were outstanding as of July 31, 2011. 1 AVATAR HOLDINGS INC. AND SUBSIDIARIES INDEX PAGE PART I. Financial Information Item 1.Financial Statements (Unaudited): Consolidated Balance Sheets June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations Six and three months ended June 30, 2011 and 2010 4 Consolidated Statements of Cash FlowsSix months ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosure About Market Risk 37 Item 4. Controls and Procedures 37 PART II.Other Information Item 6. Exhibits 38 2 Index PARTIFINANCIALINFORMATION ITEM 1.FINANCIALSTATEMENTS AVATAR HOLDINGS INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (Dollars in thousands) June 30, December 31, Assets Cash and cash equivalents $ $ Restricted cash Receivables, net Income tax receivable Land and other inventories Property and equipment, net Poinciana Parkway Investment in and notes receivable from unconsolidated entities Prepaid expenses and other assets Goodwill Total Assets $ $ Liabilities and Stockholders' Equity Liabilities Accounts payable $ $ Accrued and other liabilities Customer deposits and deferred revenues Earn-out liability Estimated development liability for sold land Notes, mortgage notes and other debt: Corporate Real estate Total Liabilities Commitments and Contingencies Stockholders' Equity Common Stock, par value $1 per share Authorized:50,000,000 shares Issued:15,364,489 shares at June 30, 2011 and 15,562,732 shares at December 31, 2010 Additional paid-in capital Retained earnings Treasury stock:at cost, 2,664,592 shares at June 30, 2011and 2,662,106 shares at December 31, 2010 ) ) Total Avatar stockholders’ equity Non-controlling interest Total Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 3 Index AVATAR HOLDINGS INC. AND SUBSIDIARIES Consolidated Statements of Operations For the six and three months ended June 30, 2011 and 2010 (Unaudited) (Dollars in thousands except per-share amounts) Six Months Three Months Revenues Real estate revenues $ Interest income Other 33 Total revenues Expenses Real estate expenses Impairment charges - General and administrative expenses Loss on repurchase of 4.50% Notes - - - Interest expense Total expenses Equity earnings (losses) from unconsolidated entities 15 ) ) Loss before income taxes ) Income tax benefit - Net loss(including net loss attributable to non-controlling interests) Less: Net loss attributable to non-controlling interests ) Net loss attributable to Avatar $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Share $ ) $ ) $ ) $ ) See notes to consolidated financial statements. 4 Index AVATAR HOLDINGS INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) For the six months ended June 30, 2011 and 2010 (Dollars in Thousands) OPERATING ACTIVITIES Net loss (including net loss attributable to non-controlling interests) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of stock-based compensation Impairment of land and other inventories Distribution (return) of earnings and notes receivable from unconsolidated entities ) Equity (earnings) losses from unconsolidated entities ) Changes in operating assets and liabilities: Restricted cash 42 ) Receivables, net ) Income tax receivable - Land and other inventories ) Prepaid expenses and other assets Accounts payable and accrued and other liabilities Earn-out liability ) - Customer deposits and deferred revenues ) 21 NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES Investment in property and equipment ) ) Return from (investment in) Poinciana Parkway - 30 Investment in unconsolidated entities - ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Proceeds from issue of 7.50% Convertible Notes - Principal payments of real estate borrowings ) ) Repurchase 4.50% Convertible Notes ) - Debt issue costs ) - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OFPERIOD $ $ See notes to consolidated financial statements. 5 Index AVATAR HOLDINGS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) June 30, 2011 (Dollars in thousands except share and per share data) Basis of Financial Statement Presentation and Summary of Significant Accounting Policies The accompanying consolidated financial statements include the accounts of Avatar Holdings Inc. and all subsidiaries, partnerships and other entities in which Avatar Holdings Inc. (“Avatar”, “we”, “us” or “our”) has a controlling interest. Our investments in unconsolidated entities in which we have less than a controlling interest are accounted for using the equity method.All significant intercompany accounts and transactions have been eliminated in consolidation. The consolidated balance sheets as of June 30, 2011 and December 31, 2010, and the related consolidated statements of operations for the six and three months ended June 30, 2011 and 2010 and the consolidated statements of cash flows for the six months ended June 30, 2011 and 2010have been prepared in accordance with United States generally accepted accounting principles for interim financial information, the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statement presentation. In the opinion of management, all adjustments necessary for a fair presentation of such financial statements have been included. Such adjustments consisted only of normal recurring items. Interim results are not necessarily indicative of results for a full year. The preparation of our consolidated financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Due to Avatar’s normal operating cycle being in excess of one year, we present unclassified balance sheets. The consolidated balance sheet as of December 31, 2010 was derived from audited consolidated financial statements included in our 2010 Annual Report on Form 10-K but does not include all disclosures required by United States generally accepted accounting principles. These consolidated financial statements should be read in conjunction with our December 31, 2010 audited consolidated financial statements included in our 2010 Annual Report on Form 10-K and the notes to the consolidated financial statements included therein. Reclassifications Certain 2010 financial statement items have been reclassified to conform to the 2011 presentation. Cash and Cash Equivalents We consider all highly liquid investments purchased with an initial maturity of three months or less to be cash equivalents. We also consider closing proceeds from our house closings held by our title insurance agency as cash equivalents which were $0 and $725 as of June 30, 2011 and December 31, 2010, respectively. As of June 30, 2011, our cash and cash equivalents were invested primarily in money market accounts that invest in U.S. government securities. Due to the short maturity period of the cash equivalents, the carrying amount of these instruments approximates their fair values. Restricted cash includes deposits of $8,380 and $8,422 as of June 30, 2011 and December 31, 2010, respectively. The balance as of June 30, 2011 is comprised primarily of $7,669 on deposit with Wells Fargo, N.A. to collateralize outstanding letters of credit and $711 of housing deposits from customers that will become available when the housing contracts close. We held escrow funds of $192 and $100 as of June 30, 2011 and December 31, 2010, respectively, which are not considered assets of ours and, therefore, are excluded from restricted cash in the accompanying consolidated balance sheets. 6 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Income Tax Receivable Income tax receivable consists of tax refunds we expect to receive within one year. As of June 30, 2011 and December 31, 2010, we had $1,766 of income tax receivables. Land and Other Inventories Land and Other Inventories are stated at cost unless the asset is determined to be impaired, in which case the asset would be written down to its fair value.Land and Other Inventories include expenditures for land acquisition, construction, land development and direct and allocated costs. Land and Other Inventories owned and constructed by us also include interest cost capitalized until development and construction are substantially completed. Land and development costs, construction and direct and allocated costs are assigned to components of Land and Other Inventories based on specific identification or other allocation methods based upon United States generally accepted accounting principles. In accordance with ASC 360-10, Property, Plant and Equipment (“ASC 360-10”)we review our Land and Other Inventories for indicators of impairment. For assets held and used, if indicators are present, we perform an impairment test in which the asset is reviewed for impairment by comparing the estimated future undiscounted cash flows to be generated by the asset to its carrying value. If such cash flows are less than the asset’s carrying value, the carrying value is written down to its estimated fair value.Generally, fair value is determined by discounting the estimated cash flows at a rate commensurate with the inherent risks associated with the asset and related estimated cash flow streams. The discount rate used in the determination of fair value would range between 15-25% depending on the stage of development. Assumptions and estimates used in the determination of the estimated future cash flows are based on expectations of future operations and economic conditions and certain factors described below. Changes to these assumptions could significantly affect the estimates of future cash flows which could affect the potential for future impairments. Due to the uncertainties of the estimation process, actual results could differ significantly from such estimates. For assets held for sale (such as homes completed or under construction), we perform an impairment test in which the asset is reviewed for impairment by comparing the fair value (estimated sales price) less cost to sell the asset to its carrying value. If such fair value less cost to sell is less than the asset’s carrying value, the carrying value is written down to its estimated fair value less cost to sell. We evaluate our Land and Other Inventories for impairment on a quarterly basis. During the six and three months ended June 30, 2011, our impairment assessment resulted in impairment charges of $14,097 and $13,800, respectively, which included approximately $997 and $700, respectively, in impairment charges related to homes completed or under construction and approximately $13,100 in impairment charges for land developed and/or held for future development or sale. During the six and three months ended June 30, 2010, our impairment assessment resulted in impairment charges of $168 and $0, respectively, which related to homes completed or under construction. Reduced interest from potential buyers during the second quarter of 2011 resulted in impairment charges for property located in Central Florida. As of June 30, 2011, other than the Land and Other Inventories that we determined to be impaired, we had no long-lived assets that had undiscounted cash flows within 25% of their carrying values. 7 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Land and Other Inventories – continued Land and Other Inventories that are subject to a review for indicators of impairment include our: (i) housing communities (active adult and primary residential, including scattered lots) and (ii) land developed and/or held for future development or sale. A discussion of the factors that impact our impairment assessment for these categories follows: Housing communities: Activities include the development of active adult and primary residential communities and the operation of amenities. The operating results and losses generated from active adult and primary residential communities during the six months ended June 30, 2011 and 2010 include operating expenses relating to the operation of the amenities in our communities as well as divisional overhead allocated among several communities. Our active adult and primary residential communities are generally large master-planned communities in Florida and in Arizona. Several of these communities are long term projects on land we have owned for many years. In reviewing each of our communities, we determine if potential impairment indicators exist by reviewing actual contribution margins on homes closed in recent months, projected contribution margins on homes in backlog, projected contribution margins on speculative homes, average selling prices, sales activities and local market conditions. If indicators are present, the asset is reviewed for impairment.In determining estimated future cash flows for purposes of the impairment test, the estimated future cash flows are significantly impacted by specific community factors such as: (i) sales absorption rates; (ii) estimated sales prices and sales incentives; and (iii) estimated cost of home construction, estimated land development costs, interest costs, indirect construction and overhead costs, and selling and marketing costs. In addition, our estimated future cash flows are also impacted by general economic and local market conditions, competition from other homebuilders, foreclosures and depressed home sales in the areas in which we build and sell homes, product desirability in our local markets and the buyers’ ability to obtain mortgage financing. Except for those primary residential communities acquired in conjunction with a portfolio of real estate assets in Arizona and Florida acquired during October 2010 (the “JEN Transaction), build-out of our active adult and primary residential communities generally exceeds five years. Our current assumptions are based on current activity and recent trends at our active adult and primary residential communities.There are a significant number of assumptions with respect to each analysis. Many of these assumptions extend over a significant number of years.The substantial number of variables to these assumptions could significantly affect the potential for future impairments. Declines in contribution margins below those realized from our current sales prices and estimations could result in future impairment losses in one or more of our housing communities. Land developed and/or held for future development or sale: Our land developed and/or held for future development or sale represents land holdings for the potential development of future active adult and/or primary residential communities. For land developed and/or held for future development or sale, indicators of potential impairment include changes in use, changes in local market conditions, declines in the selling prices of similar assets and increases in costs. If indicators are present, the asset is reviewed for impairment. In determining estimated future cash flows for purposes of the impairment test, the estimated future cash flows are significantly impacted by specific community factors such as: (i) sales absorption rates; (ii) estimated sales prices and sales incentives; and (iii) estimated costs of home construction, estimated land and land development costs, interest costs, indirect construction and overhead costs, and selling and marketing costs. In addition, our estimated future cash flows are also impacted by general economic and local market conditions, competition from other homebuilders, foreclosures and depressed home sales in the areas where we own land for future development, product desirability in our local markets and the buyers’ ability to obtain mortgage financing. Factors that we consider in determining the appropriateness of moving forward with land development or whether to write-off the related amounts capitalized include: our current inventory levels, local market economic conditions, availability of adequate resources and the estimated future net cash flows to be generated from the project. Except for those primary residential communities acquired in the JEN Transaction, build-out of our active adult and primary residential communities generally exceeds five years. There are a significant number of assumptions with respect to each analysis. Many of these assumptions extend over a significant number of years. The substantial number of variables to these assumptions could significantly affect the potential for future impairments. Declines in market values below those realized from our current sales prices and estimations could result in future impairment. 8 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Land and Other Inventories – continued Land and Other Inventories consist of the following: June 30, December 31, Land developed and in process of development $ $ Land held for future development or sale Homes completed or under construction Other $ $ See “Financial Information Relating to Reportable Segments” below. Property and Equipment Property and Equipment are stated at cost and depreciation is computed by the straight-line method over the following estimated useful lives of the assets: land improvements 10 to 25 years; buildings and improvements 8 to 39 years; and machinery, equipment and fixtures 3 to 7 years. Maintenance and operating expenses of equipment utilized in the development of land are capitalized as land inventory cost.Repairs and maintenance are expensed as incurred. Property and Equipment includes the cost of amenities owned by us. The cost of amenities includes expenditures for land acquisition, construction, land development and direct and allocated costs. Property and Equipment owned and constructed by us also includes interest cost incurred during development and construction. Each reporting period, we review our Property and Equipment for indicators of impairment in accordance with ASC 360-10. For our amenities, which are located within our housing communities, indicators of potential impairment are similar to those of our housing communities (described above) as these factors may impact our ability to generate revenues at our amenities or cause construction costs to increase. In addition, we factor in the collectability and potential delinquency of the fees due for our amenities.For the three months ended June 30, 2011, no impairments existed for Property and Equipment. Poinciana Parkway In December 2006, we entered into agreements with Osceola County, Florida and Polk County, Florida for us to develop and construct at our cost a 9.66 mile four-lane road (including a 4.15 mile private toll section) in Osceola and Polk Counties to be known as the Poinciana Parkway (the “Poinciana Parkway”). Such agreements have been amended so that we are required to obtain financing and commence construction of the Parkway by February 14, 2012 and complete such construction by May 7, 2014, subject to extension for forcemajeure. We have acquired all of the rights of way necessary to construct the Poinciana Parkway. We also have all material permits for construction of the Poinciana Parkway and such permits do not expire until February 14, 2018. If funding and commencement of construction of the Poinciana Parkway is not achieved by February 14, 2012, the Counties have no right to obtain damages or seek specific performance against Avatar; however, (i) a portion of Avatar’s land in Osceola County will become subject to Osceola traffic concurrency requirements applicable generally to other home builders in the County and (ii) Avatar will be required to contribute approximately $1,900 towards the construction cost of certain traffic improvements in Osceola County that we otherwise might have been obligated to build or fund if we had not agreed to construct the Poinciana Parkway. 9 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Poinciana Parkway - continued Osceola County and Avatar are still attempting to locate governmental funds for development of the Poinciana Parkway. We cannot predict whether any governmental funds will be available.We intend to seek extensions of the deadlines in our agreements with Polk and Osceola Counties. For the Poinciana Parkway, indicators of impairment are general economic conditions, rate of population growth and estimated change in traffic levels. If indicators are present, we perform an impairment test in which the asset is reviewed for impairment by comparing the estimated future undiscounted cash flows to be generated by the asset to its carrying value. If such cash flows are less than the asset’s carrying value, the carrying value is written down to its estimated fair value. In determining estimated future cash flows for purposes of the impairment test, we incorporate current market assumptions based on general economic conditions such as anticipated estimated revenues and estimated costs.
